No. 99-30727
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30727
                         Summary Calendar


MARLON PERCY BRAMWELL,

                                           Petitioner-Appellant,

versus

WARDEN U.S. PENITENTIARY LOMPOC,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-233
                       --------------------
                         January 27, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Marlon Percy Bramwell, federal prisoner No. 37553-004, seeks

a certificate of appealability (COA) to appeal the denial of his

motion, captioned as a writ of error coram nobis, which the

district court construed as a petition under 28 U.S.C. § 2254 and

dismissed as time-barred.

     Bramwell argues that the district court erred in construing

his motion as seeking § 2254 relief and that the motion was

timely filed because there are no time limitations on the

availability of coram nobis relief.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-30727
                                -2-

     A COA is not necessary to appeal from an order denying coram

nobis relief.   United States v. Dyer, 136 F.3d 417, 429 n.32 (5th

Cir. 1998).   However, as Bramwell wishes to challenge the

validity of a prior state conviction used to enhance his current

federal sentence, the district court lacked jurisdiction to

entertain a request for coram nobis relief.     United States v.

Morgan, 346 U.S. 502, 508 n.9 (1954).     The appeal is dismissed

with regard to Bramwell’s request for coram nobis relief.

     Bramwell does not challenge the district court’s denial of

relief under § 2254; therefore, he has failed to make a

substantial showing of the denial of a constitutional right with

regard to that issue and his motion for a COA is denied.     28

U.S.C. § 2253(c)(2).

     APPEAL DISMISSED AS TO REQUEST FOR CORAM NOBIS RELIEF; COA

DENIED AS TO § 2254 RELIEF.